DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et a. (US PG. Pub. 2014/0299362) in view of Koo et al. (US PG. Pub. 2014/0218872).

Regarding claim 1 – Park teaches a wiring board (figs. 1-2 [title] Park states, “Stretchable electric device and manufacturing method thereof’), comprising: a substrate (10) that is stretchable ([paragraph 0040] Park states, “low- stiffness body 10 may have stretchability”); a wiring (50 [paragraph 0042] Park states, “corrugated wires 50”) positioned on a first surface side (upper surface) of the substrate (10), the wiring (50) having a meandering shape section (shape shown in figure 2) that includes peaks and valleys aligned along a first direction that is one of planar directions of the first surface of the substrate (claimed structure shown in figure 2); a stretching control mechanism (20 [paragraph 0072] Park states, “high-stiffness block 20”) that controls extension and contraction of the substrate (the block 20 pulled and pushed to control the stretching of the wiring board), the substrate (10) has component regions (region having component 40) and a wiring region (wiring region shown in figure 1 between stretching control mechanisms 20) adjacent to the component regions (region shown between component 40 and the edge of the stretching control mechanism 20), the component regions include component-fixing regions (region having component 40 mounted directly thereon) and component-surrounding regions (region shown outside the component 40), each of the component-fixing regions overlapping a respective one of electronic components (40 [paragraph 0072] Park states, “electric device 40”) mounted on the wiring board (wiring board shown in figures 1-2) when viewed along the normal direction of the first surface of the substrate (10, claimed structure shown in figure 2), each of the component-surrounding regions being positioned around a respective one of the component-fixing regions (claimed structure shown in figure 2); and the stretching control mechanism (20) is positioned in the component-surrounding region and at least includes a stretching control part (part of stretching control mechanism 20 extending out to the wiring) that spreads to the border between the component-surrounding region and the component-fixing region (claimed structure shown in figures 1-2), the wiring (fig. 1, 50) includes a first end (right end of wiring 50) connected one of the electronic components (rightmost bottom electronic component 40 shown in figure 1) and a second end (left end of wiring 50) connected another one of the electronic components (central bottom electronic component 40).
 	Park does not teach a support substrate that is positioned between the wiring and the first surface of the substrate, that had an elastic modulus greater than the elastic modulus of the substrate, and that supports the wiring; and the first end and the second end of the wiring overlap the support substrate and the substrate when viewed along the normal direction of the first surface.
 	Koo teaches a wiring board (fig. 1, 1 [paragraph 0050] Koo states, “The electronic circuit 1 may be a stretchable electronic circuit”) having a wiring (200 [paragraph 0047] Koo states, “conductive wire 200”) and a substrate (420 [paragraph 0049] Koo states, “The capping layer 400 may include elastomeric material, for example, polydimethylsiloxane (PDMS)”) that is stretchable (described above); and a support substrate (100 [paragraph 0041] Koo states, “The substrate 100 may include elastomeric material. For example, the substrate 100 may include polyimide”) that is positioned between the wiring (200) and the first surface of the substrate (420), that had an elastic modulus greater than the elastic modulus of the substrate (The elastic modulus/Young’s modulus of PDMS (material of substrate 420) is 360-870kPa, for polyimide (material of support substrate 100) it is 2.5GPa as shown in NPL (https://www.mit.edu/~6.777/matprops/polyimide.htm & https://www.mit.edu/~6.777/matprops/PDMS.htm), and that supports the wiring (200); and the first end (left end of wiring 200 shown in contact with left component 300) and the second end (right end of wiring 200 shown in contact with right component 300) of the wiring (200) overlap the support substrate (100) and the substrate (420) when viewed along the normal direction of the first surface (claimed structure shown in figure 1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring board having a stretchable substrate with electronic components, a wiring and a stretching control mechanism as taught by Park with the inclusion of a support substrate between the wiring and the stretchable substrate, the support substrate having a higher elastic modulus than the stretchable substrate and overlapping the first and second ends of the wiring as taught by Koo because Koo states regarding the support substrate , “The impact applied to the electronic circuit 1 may be distributed through the capping layer 400 in addition to the substrate 100” [paragraph 0050]. The more rigid support substrate will prevent overstretching of the wiring and prevent peeling between the wiring and the substrate.

Regarding claim 2 – Park in view of Koo teach the wiring board according to claim 1, wherein the stretching control part (Park; fig. 2, part of stretching control mechanism 20 extending out to the wiring) positioned in the component-surrounding region (portion of stretching control mechanism shown outside of component 40 in figure 2) has a bending rigidity greater than the bending rigidity of the substrate (The high-stiffness block 20 will have higher rigidity than that of the stretchable substrate 10).

Regarding claim 3 – Park in view of Koo teach the wiring board according to claim 1, wherein the stretching control part (Park; fig. 2, part of stretching control mechanism 20 extending out to the wiring) positioned in the component-surrounding region (portion of stretching control mechanism shown outside of component 40 in figure 2) has an elastic modulus greater than the elastic modulus of the substrate (The high-stiffness block 20 will have a higher elastic modulus than that of the stretchable substrate 10).

Regarding claim 6 – Park in view of Koo teach the wiring board according to claim 1, but fails to teach wherein the amplitude of the meandering shape section of the wiring is 1 um or more.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the amplitude of the meandering shape section of the wiring being 1um or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Control of the amplitude of the meandering shape will allow for control of the stretchability of the wiring board.

Regarding claim 17 – Park in view of Koo teach the wiring board according to claim 1, wherein the wiring board (Park; figs. 1-2) further comprises the electronic component (40) positioned in the component-fixing region (region of wiring board having component 40 thereon) on the first surface side (upper surface) of the substrate (10), the electronic component (40) having an electrode ([paragraph 0042] Park states, “the electric devices 40 may include a thin film transistor and a pixel electrode”) to which the wiring (50) is electrically connected (claimed structure shown in figure 2).

Regarding claim 18 – Park in view of Koo teach the wiring board according to claim 17, wherein the stretching control part (Park; fig. 2, part of stretching control mechanism 20 extending out to the wiring) positioned in the component-surrounding region includes a lower section that is not in contact with the electronic component (40) and an upper section that is in contact with the electronic component (40; claimed structure shown in figure 2).


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Koo et al. as applied to claim 1 above, and further in view of Yamada et al. (US PG. Pub. 2018/0317318).

Regarding claim 4 – Park in view of Koo teach the wiring board according to claim 1, but fails to teach wherein the stretching control part positioned in the component-surrounding region has a bending rigidity that is equal to or smaller than the bending rigidity of the substrate.
 	Yamada teaches a wiring board (fig. 15, 64 [paragraph 0111] Yamada states, “stretchable circuit board 64”) having a stretching control part (63 [paragraph 0111] Yamada states, “reinforcing portions 63”) wherein the stretching control part (63) positioned in the component-surrounding region (region shown surrounding the component 8) has a bending rigidity that is equal to or smaller ([paragraph 0109] Yamada states, “Young's modulus of the reinforcing portions 63 is equal to or larger than Young's modulus of the stretchable substrate 62 and smaller than Young's modulus of the covering portion 9”) than the bending rigidity of the substrate (62).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring board having a substrate and a stretching control part as taught by Park in view of Koo with the stretching control part in the component-surrounding region with a bending rigidity that is equal to that of the substrate as taught by Yamada because Yamada states, “The reinforcing portions 63 are elongated in the first direction 6 and extend to make the stretchable substrate 62 harder to expand in the first direction 6. Accordingly, deformation of the stretchable conducting films 52 is suppressed on the outer circumference of the covering portion 9 on the side in the first direction 6, and internal stress of the stretchable conducting films 52 is also suppressed. As a result, division of the stretchable conducting films 52 on the outer circumference of the covering portion 9 may be suppressed” [paragraph 0110].

Regarding claim 5 – Park in view of Koo and Yamada teach the wiring board according to claim 1, wherein the stretching control part (Yamada; fig. 15, 63) positioned in the component-surrounding region (region shown surrounding the component 8) has an elastic modulus that is equal to or smaller ([paragraph 0109] Yamada states, “Young's modulus of the reinforcing portions 63 is equal to or larger than Young's modulus of the stretchable substrate 62 and smaller than Young's modulus of the covering portion 9”) than the elastic modulus of the substrate (62).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Koo et al. as applied to claim 1 above, and further in view of Daegu Gyeongbuk Inst Science (KR2014-0058239).

Regarding claim 11 – Park in view of Koo teach the wiring board according to claim 1, but fails to teach wherein, when the periodicity of peaks and valleys on the first surface of the substrate is F1, the positions of peaks and valleys on a second surface of the substrate positioned on the opposite side of the first surface are displaced from the positions of the peaks and the valleys on the first surface of the substrate, wherein the peaks and the valleys on the second surface appear in a section overlapping the meandering shape section; and wherein the peaks and the valleys on the first surface appear in a section overlapping the meandering shape section.
 	Daegu teaches a substrate (figs. 5-6, 100b [title] Daegu states, “stretchable substrate”) having peaks (111) and valleys (112) when the periodicity of peaks and valleys on the first surface of the substrate is F1, the positions of peaks and valleys on a second surface (bottom surface) of the substrate (100b) positioned on the opposite side of the first surface are displaced (claimed structure shown in figures 5 and 6) from the positions of the peaks and the valleys on the first surface (upper surface) of the substrate (100b), wherein the peaks (111) and the valleys (112) on the second surface (bottom surface) appear in a section overlapping the meandering shape section (see zoomed in section of figure 5); and wherein the peaks and the valleys on the first surface appear in a section overlapping the meandering shape section (claimed structure shown in figures 5-6).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring board having a substrate with peaks and valleys as taught by Park in view of Koo with the peaks and valleys of the first surface are displaced/shifted with the peaks and valleys on the second surface as taught by Daegu because Daegu states regarding its substrate structure, “a stretchable substrate having excellent stretchability against external force by various patterns and excellent resistance to tearing” [see Summary of the Invention (first paragraph)].

Regarding claim 12 – Park in view of Koo and Kaegu teach the wiring board according to claim 11, wherein the positions of the peaks (Kaegu; fig. 5, 111) and the valleys (112) on the second surface (bottom surface) of the substrate (100b) positioned on the opposite side of the first surface (top surface) are displaced by 0.1xF1 (0.1 * (W1+W2); claimed structure shown in figure 5) or more from the positions of the peaks (111) and the valleys (112) on the first surface (upper surface) of the substrate (100b), wherein the peaks (111) and the valleys (112) on the second surface (bottom surface) appear in the section overlapping the meandering shape section (meandering shape section shown in figure 5); and wherein the peaks (111) and the valleys (112) on the first surface (upper surface) appear in the section overlapping the meandering shape section (meandering shape section shown in figure 5).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Koo et al. as applied to claim 1 above, and further in view of Axisa et al. (US PG. Pub. 2012/0052268).

Regarding claim 13 – Park in view of Koo teach the wiring board according to claim 1, but fails to teach wherein the stretching control part positioned in the component-surrounding region includes a first section and a second section positioned closer to the wiring region than the first section; and wherein the second section has a higher deformability than the first section.
 	Axisa teaches a stretching control part (fig. 2(c), 2(d), 43) wherein the stretching control part positioned in the component-surrounding region (region outside of area 12) includes a first section (lower section of 43) and a second section (upper section of 43) positioned closer to the wiring region than the first section; and wherein the second section has a higher deformability than the first section ([paragraph 0040] Axisa states, “In FIG. 2(d) the semi-transition structure 43 takes the form of a meander shaped structure with a width which is increasing gradually (for example, from a width of 100 .mu.m to a width of 300 .mu.m) from the stretchable 41 to the rigid/flexible structure 42”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring board having a substrate with a stretching control part as taught by Park in view of Koo with the stretching control part having a first and second section wherein the second section has higher deformability than the first section as taught by Axisa because Axisa states, “Because the young modulus of the semi-transition structure of the electronic device according to one inventive aspect has a value between that of the stretchable structure and the rigid/flexible structure, the semi-transition structure allows improving the repartition of mechanical stress in the stretchable substrate during any strain (elongation or torsion) of stretchable electronics.” [paragraph 0014].

Regarding claim 14 – Park in view of Koo and Axisa teach the wiring board according to claim 13, wherein the thickness of the second section (Axisa; figs. 2(c) & fig. 2(d), upper section of 43) of the stretching control part (43) positioned in the component-surrounding region is at least partially reduced toward the wiring region (claimed structure shown in figures 2c and 2d).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Koo et al. as applied to claim 1 above, and further in view of Iwase (US PG. Pub. 2017/0034907).

Regarding claim 24 – Park in view of Koo teach the wiring board according to claim 1, but fails to teach wherein the wiring includes a plurality of conductive particles.
 	Iwase teaches a wiring board (fig. 1, 100 [paragraph 0051] Iwase states, “stretchable circuit board 100”)  having a wiring (20 [paragraph 0051] Iwase states, “interconnect part 20”) wherein the wiring includes a plurality of conductive particles ([paragraph 0051] Iwase states, “The electro-conductive material is selectable from good conductors including silver, gold, platinum, carbon, copper aluminum, cobalt, nickel and alloys of these materials. The electro-conductive material may have any form of particles such as granule, powder, flake and so forth”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring board having a substrate with a wiring taught by Park in view of Koo with the wiring including a plurality of conductive particles as taught by Iwase because Iwase states, “The particle has an aspect ratio of 1 or larger and 100 or smaller typically, and in particular 1 or larger and 50 or smaller. The aspect ratio herein means the ratio of the maximum length and the minimum length of a three-dimensional article. By selecting an aspect ratio of 5 or larger and 20 or smaller for the particle composing the interconnect part 20, the interconnect part 20 may be suppressed from being largely varied in the resistivity, even if the stretchable circuit board 100 were stretched in the in-plane direction and the interconnect part 20 were deformed longitudinally” [paragraph 0051].

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 11-14, 17-18 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847